DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2021 has been entered


Status of Claims
This action is in reply to the communication filed on January 6, 2021.
Claims  1, 2, 8, 9, and 14 have been amended, claims 23-28  are newly added, and claims 
3, 4, 10, 11, 21, and 22 are cancelled.  Claims 1, 2, 5-9, 12-20, and 23-28 are pending currently pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1, 2, 5-9, 12-20, and 23-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter (process), as claims 1 and 15 are directed to a method comprising a series of steps; claim 8 is directed to a system compromising a series of components. Therefore, the claims are directed to a statutory category. The claims 1, 8, and 15 are independent claims and recite substantially similar limitations.

Analysis
Claim 1: Ineligible
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. 
The claim describes the steps of determining a remittance event, determining that an account balance exceeds the remittance balance, processing a non-billing cycle remittance and calculating a non-billing cycle reward. In other words, the claim describes a business process for determining incentives when the user satisfy one or more criteria (e.g. early payments) of making payments for their transaction accounts based on a user‘s information. The recited step, as drafted, are process that, under its 

Next, the claim is analyzed to determine if it is integrated into a practical application. 
In particular, the claim recites following additional elements – “a processor” to perform “retrieving” and “transmitting” in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016). The processor in the steps are recited at a high level of generality, i.e., as generic processors performing generic computer functions of retrieving, determining, processing  and calculating a response of a request which are mere extra-solution activities (instructions to apply the exception using a generic computer component).  The claim recites additional limitation of using computer components to perform the steps in a network environment. The network limitation is simply a field of use that is an attempt to limit the abstract idea to a particular technological environment.  Applicant has not identified any improved technological result attributable to the claimed invention that how those additional elements such as “a processor” integrated into technical improvement. The claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and, the claim does not move beyond a general link of an abstract idea to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that
individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). Step 2A2 above, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the steps of receiving data and analyzing data and generating data, were considered to be extra-solution activities in Step 2A, they are re-evaluates in Step 2B. As noted previously, the claim as a whole merely describes how to generally “apply” the aforementioned concept in a computer environment. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Independent claim 8 (system)  recites the same limitations as claim 1, albeit in 
corresponding system claim. Therefore these claims are similarly rejected under the 
same rationale as analyzed in claim 1, supra.

Dependent claims 2 and 9 recite wherein the remittance trigger comprises a remittance 
time period that is independent of a billing statement due date. While this descriptive element may provide further helpful context for the claimed invention, this element do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the 
    
Dependent claims 5 and 12 recite distributing the non-billing cycle reward to 
a user account associated with the user enrollment data. While this descriptive element may provide further helpful context for the claimed invention, this element do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.  The Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Dependent claims 6, 7 and 13 recite withdrawing the non-billing cycle remittance from a 
transaction account associated with the user enrollment data, wherein the processing the non-billing cycle remittance comprises applying the non-billing cycle remittance to repay the user account balance. These limitations are also part of the abstract idea identified in claim 1, and the additional element of “processor” is as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Dependent claims 23 and 26 recite determining that a user is eligible to become the 
enrolled user based at least in part on an account status; and enrolling the user as an enrolled user. These limitations are also part of the abstract idea identified in claim 1, and the additional element of “processor” is as addressed in the Steps 2A2 and B in the 

Dependent claims 24 and 27 recite determining that a user is eligible to become the 
enrolled user based at least in part on a credit score; and enrolling the user as the enrolled user. These limitations are also part of the abstract idea identified in claim 1, and the additional element of “processor” is as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Dependent claims 25 and 28 recite determining that a user is eligible to become the 
enrolled user based at least in part on a debt to income ratio; and enrolling the user as the enrolled user. These limitations are also part of the abstract idea identified in claim 1, and the additional element of “processor” is as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Analysis
Claim 14: Ineligible
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. 


Next, the claim is analyzed to determine if it is integrated into a practical application. 
Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016). The processor in the steps are recited at a high level of generality, i.e., as generic processors performing generic computer functions of identifying, communicating, determining, transmitting, processing  and calculating a response of a request which are mere extra-solution activities (instructions to apply the exception using a generic computer component).  The claim recites additional limitation of using computer components to perform the steps in a network environment. The network limitation is simply a field of use that is an attempt to limit the abstract idea to a particular technological environment.  The claim recites additional limitation of using machine learning model, but the specification does not provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. Applicant has not identified any improved technological result attributable to the claimed invention that how those additional elements such as “a processor” and “machine learning model” integrated into technical improvement. The 

Next, the claim is analyzed to determine if there are additional claim limitations that
individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the steps of receiving data and analyzing data and generating data, were considered to be extra-solution activities in Step 2A, they are re-evaluates in Step 2B.. As noted previously, the claim as a whole merely describes how to generally “apply” the aforementioned concept in a computer environment. Viewing the limitations as an ordered combination does not add anything further than 
looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to 

Dependent claim 15 recites generating the eligible user data by filtering preprocessed 
user data based on a filtering input. This limitation is also part of the abstract idea identified in claim 14, and the additional element of “processor” is as addressed in the Steps 2A2 and B in the claim 14 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 14, supra.

Dependent claim 16 recites wherein the filtering input comprises at least one of a 
remittance history, a remittance eligibility factor, or a remittance machine learning algorithm. While this descriptive element may provide further helpful context for the claimed invention, this element do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.  The Steps 2A2 and B in the claim 14 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 14, supra.

Dependent claim 17 recites generating the preprocessed user data by preprocessing 
user data based on a risk processing input. This limitation is also part of the abstract idea identified in claim 14, and the additional element of “processor” is as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 14, supra.

Dependent claim 18 recites the risk processing input comprises at least one of an 
account status, a credit score, a debt to income ratio, or a risk processing model. While this descriptive element may provide further helpful context for the claimed invention, this element do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.  The Steps 2A2 and B in the claim 14 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 14, supra.

Dependent claim 19 recites calculating a non-billing cycle reward based on the non-
billing cycle remittance. This limitation is also part of the abstract idea identified in claim 14, and the additional element of “processor” is as addressed in the Steps 2A2 and B in the claim 14 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 14, supra.

Dependent claim 20 recites withdrawing the non-billing cycle remittance from a 
transaction account associated with the eligible user, wherein the processing the non-billing cycle remittance comprises applying the non-billing cycle remittance to at least partially repay the user account balance. These limitations are also part of the abstract idea identified in claim 14, and the additional element of “processor” is as addressed in the Steps 2A2 and B in the claim 14 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 14, supra.




  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.

Claims 1, 2, 5-9, 12-20, and 23-28 are rejected under 35 U.S.C. 103 as being 
unpatentable over Etheredge et al (US2010/0106584) in view of Kohli (US2018/0089687), hereinafter Kohli.
Regarding Claim 1 and 8
Etheredge, as shown, discloses the following limitations:
retrieving user enrollment data associated with an enrolled user, the user enrollment data comprising a remittance balance and a remittance time period (see at least [0023 ][0115] [0117] and [0123].Etheredge discloses a financial processor that provide the functions and services of a financial processor; receiving and processing a consumer ID; the system evaluates a set of incentives based upon a variety of factors and/or predetermined rules and consumers are provided incentives when they satisfy one or more criteria of making an early payment; redeeming loyalty points accomplished by using consumer enrollment data; in order to receive a reward for an incentive a consumer may need to pay down a balance on a second transaction account (remittance trigger));
determining that an account balance exceeds the remittance balance (see at least [0023] [0029] and [0123]. Etheredge discloses TAMS 160 calculates whether the received payment amount is more than a pre-defined percentage of the total outstanding balance)
determining that an amount of time between a last non-billing cycle remittance and a current date exceeds the remittance time period specified by the user enrollment data (see at least [0086] [0087]. Etheredge discloses TAMS 160 interprets good behavior from the payment, the payment information and from other information associated with the transaction account or the consumer; for example, good behavior may be associated with the total amount that a consumer remits for payment)
determining both that the account balance exceeds the remittance balance and that the amount of time between the last non-billing cycle remittance and the current date exceeds the remittance time period, the pending remittance event notification specifvinq that a non-billinq cycle remittance will occur within a predefined period of time, the non-billing cycle remittance comprising a payment in an amount at least as much as the remittance balance (see at least [0023] [0029] [0123][0086] [0087]. Etheredge discloses TAMS 160 calculates whether the received payment amount is more than a pre-defined percentage of the total outstanding balance. Etheredge discloses TAMS 160 interprets good behavior from the payment, the payment information and from other information associated with the transaction account or the consumer; for example, good behavior may be associated with the total amount that a consumer remits for payment)
processing a non-billing cycle remittance based on the user enrollment data after passage of the predefined period of time (see at least [0023] [0029] [0078] and [0117]. Etheredge discloses a financial processor that provide the functions and services of a financial processor; a processor for processing digital data; making an early payment (non-billing cycle); the system evaluates a set of incentives based upon a variety of factors and/or predetermined rules and consumers are provided incentives when they satisfy the criteria of making an early payment; the present system may similarly be applied to incentivize transaction account consumers to make early payments; redeeming loyalty points accomplished by using consumer enrollment data);
calculating a non-billing cycle reward based at least in part on the non- billing cycle remittance (see at least [0062] [0123]. Etheredge discloses that Early Pay Discount allows consumer 105 to pay a new balance in full by a pre-established early pay date to receive a discount off the current billed charges and may be awarded via a statement credit; the system evaluates the criteria such as making an early payment (non-billing cycle remittance); in order to receive a reward for an incentive a consumer may need to pay down a balance on a second transaction account (remittance trigger))

Kohli discloses the following limitation:
The method of claim 1, further comprising transmitting a pending remittance event notification to a user associated with the user enrollment data (see at least [0121].  The user receives notification from the remittance system that funds have been successfully credited to the enrolled channel. In step the bill payment system sends notification to the user-enrolled device asking approval for initiating the pending bill payment(s) for the pertinent period(s))
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to have modified to apply pending remittance notification because doing so would provide a user to monitor account deposit threshold and help monitoring spending or plan your budget in advance.

Regarding Claim 2 and 9
Etheredge, as shown, discloses the following limitations:
The method of claim 1, wherein the remittance trigger comprises a remittance time period that is independent of a billing statement due date, (see at least [0007] [0017]. Etheredge discloses the system further incentivizes consumers when the consumers satisfy one or more good behavior criteria during payment; criteria may include making an early payment; the system allows the flexibility to choose certain optional payment terms each month or during any other pre-defined, random, periodic or other time period)
The method of claim 1, wherein the remittance trigger comprises a remittance time period that is independent of a billing statement due date, (see at least [0007] [0062] and [0068]. Etheredge discloses the system may offer incentives to a customer prior to receiving an indication of good behavior, and then match (compare) subsequent customer behavior to the terms of the incentive offer; good behavior criteria during payment; criteria may include making an early payment; TAMS 160/Transaction Account Management System 160 also determines the dates that payments should be sent and received in order to qualify consumer 105 for Early Pay credits for the next cycle; Early Pay Discount allows consumer 105 to pay a new balance in full by a pre-established early pay date to receive a discount off the current billed charges and may be awarded via a statement credit)

Regarding Claim 5 and 12 
Etheredge, as shown, discloses the following limitations:
The method of claim 1, further comprising distributing  the non-billing cycle reward to a user account associated with the user enrollment data  (see at least [0043] [0121] .Etheredge discloses that determine incentives that may be offered to a consumer, determine incentive eligibility, evaluate positive behavior, make calculations for a reward associated with an incentive and forecast future consumer behavior and/or incentives. Not only does TAMS 160 enable development of incentives designed to modify consumer behavior, but it also provides automated customer relationship and account management features that enable efficient and effective administration, maintenance, distribution and communication of the incentives (reward))

Regarding Claim 6 
Etheredge, as shown, discloses the following limitations:
The method of claim 1, further comprising withdrawing the non-billing cycle remittance from a transaction account associated with the user enrollment data (see at least [0100] .Etheredge discloses that the positive behavior is at least partially determined by activity (e.g., payments) and/or actions (e.g., transactions) associated with a first account while the reward for the positive behavior is awarded to a second account. Positive behavior may be associated with making a payment (withdrawing) for a first transaction account, reducing the balance of the first transaction account by a predetermined percentage, reducing below a predetermined threshold the balance of the first transaction account, reducing to zero the balance of the first transaction account or transferring a balance of a second transaction account to the first transaction account)

Regarding Claim 7 
Etheredge, as shown, discloses the following limitations:
The method of claim 6, wherein the processing the non-billing cycle remittance comprises applying the non-billing cycle remittance to repay the user account balance (see at least [0078] .Etheredge discloses that  make an early payment, pay more than a minimum amount due, pay an amount equal to at least a predefined percentage of an outstanding balance, opt out of paper invoice delivery, opt for electronic billing, opt for automatic payment scheme and/or the like according the needs/preferences of the consumers and/or in response to specific incentives offered by the account issuer relating to payment terms)

Regarding Claim 13 and 20
Etheredge, as shown, discloses the following limitations:
The system of claim 8, further comprising withdrawing the non-billing cycle remittance from a transaction account associated with the user enrollment data, (see at least [0100]. Etheredge discloses that the positive behavior is at least partially determined by activity (e.g., payments) and/or actions (e.g., transactions) associated with a first account while the reward for the positive behavior is awarded to a second account. Positive behavior may be associated with making a payment for a first transaction account, reducing the balance of the first transaction account by a predetermined percentage, reducing below a predetermined threshold the balance of the first transaction account, reducing to zero the balance of the first transaction account or transferring a balance of a second transaction account to the first transaction account. 
 wherein the processing the non-billing cycle remittance comprises applying the non-billing cycle remittance to repay the user account balance (see at least [0078]. make an early payment, pay more than a minimum amount due, pay an amount equal to at least a predefined percentage of an outstanding balance, opt out of paper invoice delivery, opt for electronic billing, opt for automatic payment scheme and/or the like according the needs/preferences of the consumers and/or in response to specific incentives offered by the account issuer relating to payment terms)

Regarding Claim 14
Etheredge, as shown, discloses the following limitations:
identifying eligible user data from preprocessed user data based at least in part on an application of a machine learning model to the preprocessed user data, wherein eligibility of the user for the non-billing cycle remittance is based at least in part on a financial risk factor (see at least [0006][0008][0080].Etheredge discloses that the system may evaluate consumer information and determine incentives to offer the customer; the incentive may include eligibility requirements; determine incentive eligibility; Transaction Account Management System (hereinafter TAMS 160) selects incentives by evaluating predetermined rules, billing history, transaction history, payment terms for the transaction account, eligibility rules. The transaction account issuing companies may be able to differentiate between consumers on the basis of the default risk they pose, where a consumer exhibiting desirable payment behavior is less likely to default than a consumer exhibiting ordinary payment behavior. With the help of this differentiation, the transaction account issuing companies may offer better incentives to low risk consumers, thereby providing additional value to these consumers and creating stronger consumer loyalty. In addition, the transaction account issuing companies are able to attract low risk profile consumers. Credit bureau data may include credit bureau scores that reflect a consumer's creditworthiness. Credit bureau scores are developed from data available in a consumer's file, such as the amount of lines of credit, payment performance, balance, and number of tradelines. The data available in a consumer's file is used to model the risk of a consumer over a period of time using statistical regression analysis. In one embodiment, those data elements that are found to be indicative of risk are weighted and combined to determine the credit score. For example, each data element may be given a score, with the final credit score being the sum of the data element scores)
communicating a non-billing cycle registration request to an eligible user from the eligible user data (see at least [0122] and [0123]. Etheredge discloses that making an early payment (non-billing cycle); TAMS 160 provides the ability for a consumer to register for the program, for example via a consumer portal, automatically associating the consumer and/or the transaction account with the incentives of the program; an incentive may be associated with many accounts for each consumer, complex eligibility conditions)
registering the eligible user in response to receiving a user registration response, wherein the user registration response comprises a remittance trigger (see at least [0122] and [0123]. Etheredge discloses that TAMS 160 provides the ability for a consumer to register for the program, for example via a consumer portal, automatically associating the consumer and/or the transaction account with the incentives of the program; in order to receive a reward for an incentive a consumer may need to pay down a balance on a second transaction account (remittance trigger))
determining that an account balance exceeds the remittance balance (see at least [0023] [0029] and [0123]. Etheredge discloses TAMS 160 calculates whether the received payment amount is more than a pre-defined percentage of the total outstanding balance)
determining that an amount of time between a last non-billing cycle remittance and a current date exceeds the remittance time period specified by the user enrollment data (see at least [0086] [0087]. Etheredge discloses TAMS 160 interprets good behavior from the payment, the payment information and from other information associated with the transaction account or the consumer; for example, good behavior may be associated with the total amount that a consumer remits for payment)
determining both that the account balance exceeds the remittance balance and that the amount of time between the last non-billing cycle remittance and the current date exceeds the remittance time period, the pending remittance event notification specifvinq that a non-billinq cycle remittance will occur within a predefined period of time, the non-billing cycle remittance comprising a payment in an amount at least as much as the remittance balance (see at least [0023] [0029] [0123][0086] [0087]. Etheredge discloses TAMS 160 calculates whether the received payment amount is more than a pre-defined percentage of the total outstanding balance. Etheredge discloses TAMS 160 interprets good behavior from the payment, the payment information and from other information associated with the transaction account or the consumer; for example, good behavior may be associated with the total amount that a consumer remits for payment)
processing  a non-billing cycle remittance in response to determining the remittance event (see at least Fig. 5 and [0123]. Etheredge discloses that making an early payment (non-billing cycle remittance); in order to receive a reward for an incentive a consumer may need to pay down a balance on a second transaction account (remittance trigger))

Kohli discloses the following limitation:
The method of claim 1, further comprising transmitting a pending remittance event notification to a user associated with the user enrollment data (see at least [0121].  The user receives notification from the remittance system that funds have been successfully credited to the enrolled channel. In step the bill payment system sends notification to the user-enrolled device asking approval for initiating the pending bill payment(s) for the pertinent period(s))

Regarding Claim 15
Etheredge, as shown, discloses the following limitations:
The method of claim 14, further comprising generating the eligible user data by filtering preprocessed user data based on a filtering input (see at least [0006] [0080] . Etheredge discloses that the system may evaluate consumer information and determine incentives to offer the customer; the incentive may include eligibility requirements; determine (filtering) incentive eligibility)

Regarding Claim 16
Etheredge, as shown, discloses the following limitations:
The method of claim 15, wherein the filtering input comprises at least one of a remittance history, a remittance eligibility factor, or a remittance machine learning algorithm (see at least [0006] [0080] and [0091]. Etheredge discloses that the system may evaluate consumer information and determine incentives to offer the customer; the incentive may include eligibility requirements; TAMS 160 selects incentives by evaluating predetermined rules, billing history, transaction history, payment terms for the transaction account, eligibility rules; Transaction Account Management System/TAMS 160 may determine tiers on the basis of, for example, payment history of a consumer)

Regarding Claim 17
Etheredge, as shown, discloses the following limitations:
The method of claim 15, further comprising generating the preprocessed user data by preprocessing user data based on a risk processing input (see at least [0110][0111] .Etheredge discloses that modeling and/or processing the consumer data, and creating an output; using a variety of data (e g., consumer data) in conjunction with several modeling/processing procedures to assess risk)

Regarding Claim 18
Etheredge, as shown, discloses the following limitations:
The method of claim 17, wherein the risk processing input comprises at least one of an account status, a credit score, a debt to income ratio, or a risk processing model (see at least [0103] [0110] and [0111]. Etheredge discloses that modeling consumer risk includes, obtaining consumer data, modeling and/or processing the consumer data, and creating an output; using a variety of data (e.g., consumer data) in conjunction with several modeling/processing procedures to assess risk; credit bureau scores are developed from data available in a consumer's file, such as the amount of lines of credit, payment performance; the data available in a consumer's file is used to model the risk of a consumer over a period of time using statistical regression analysis;)

Regarding Claim 19
Etheredge, as shown, discloses the following limitations:
The method of claim 14, further comprising calculating a non-billing cycle reward based on the non-billing cycle remittance (see at least [0062] [0123]. Etheredge discloses that Early Pay Discount allows consumer 105 to pay a new balance in full by a pre-established early pay date to receive a discount off the current billed charges and may be awarded via a statement credit; the system evaluates the criteria such as making an early payment (non-billing cycle remittance); in order to receive a reward for an incentive a consumer may need to pay down a balance on a second transaction account (remittance trigger))

Regarding Claim 23-28
Etheredge, as shown, discloses the following limitations:
The method of claim 1, further comprising determining that a user is eligible to become the enrolled user based at least in part on an account status; and enrolling the user as an enrolled user.
 The method of claim 1, further comprising: determining that a user is eligible to become the enrolled user based at least in part on a credit score; and enrolling the user as the enrolled user.
The method of claim 1, further comprising: determining that a user is eligible to become the enrolled user based at least in part on a debt to income ratio; and  (see at least [0062][0119] [0123]. Etheredge discloses that Credit bureau data is any data retained by a credit bureau pertaining to a particular consumer. A credit bureau is any organization that collects and/or distributes consumer data. A credit bureau may be a consumer reporting agency. Credit bureaus generally collect financial information pertaining to consumers. Credit bureau data may include consumer account data (account status), credit limits, balances, and payment history. Credit bureau data may include credit bureau scores that reflecta consumer's creditworthiness. Credit bureau scores are developed from data available in a consumer's file, such as the amount of lines of credit, payment performance, balance, and number of tradelines. The data available in a consumer's file is used to model the risk of a consumer over a period of time using statistical regression analysis. In one embodiment, those data elements that are found to be indicative of risk are weighted and combined to determine the credit score. For example, each data element may be given a score, with the final credit score being the sum of the data element scores. The TAMs may also determine that the benefit to the account issuer of this incentive will be maximized if it is offered to customers who have an annual income within a certain range (i.e., debt to income ratio))

Response to Arguments
Applicant's arguments regarding Claim Rejections - 35 USC § 101 filed on April 28, 2021 have been fully considered but they are not persuasive.
Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016). The processor in the steps are recited at a high level of generality, i.e., as generic processors performing generic computer functions of retrieving, determining, processing  and calculating a response of a request which are mere extra-solution activities (instructions to apply the exception using a generic computer component).
Applicant’s arguments with respect to the Office Action page 7, examiner acknowledge that claims being rejected under 35 U.S.C. § 102 was made in error. Necessary corrections have been made.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCKHWAN (Sam) CHON whose telephone number is (571)270-3521.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 (571) 272-3629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUCKHWAN CHON/Examiner, Art Unit 3698                                                                                                                                                                                                        


/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691